Case 1:21-cv-02467-AT Document 27 Filed 08/23/21 Page 1of1

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT spepiehtaetabanesiemmed FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: —
ROMEO IXCOY PEREZ and ROMEO DATE FILED: _ 8/23/2021 _

 

SONTAY, individually and on behalf of
others similarly situated,

Plaintiffs,

-against- 21 Civ. 2467 (AT)
MECHANICAL SERVICE CORP. OF NEW ORDER

YORK (D/B/A MECHANICAL SERVICE

CORP. OF NEW YORK), RALPH DEROSE,
and DOMENICK DEROSE,

Defendants.
ANALISA TORRES, District Judge:

 

 

The initial pretrial conference scheduled for August 23, 2021, is hereby ADJOURNED sine
die.

SO ORDERED.

Dated: August 23, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
